DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 10/18/21, for application number 16/606,626 has been received and entered into record.  Claims 1, 4, 6, and 10 have been amended, and Claims 3 and 5 have been cancelled.  Therefore, Claims 1, 2, 4, and 6-15 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael A. Dryja (Reg. No. 39,662) on 10/29/21.
The application has been amended as follows: 
Listing of Claims:
10.	(Currently Amended)  A non-transitory computer readable medium comprising code set to:
	set a first activity timer for a first computer processor;
	interrupt the first activity timer when any of a plurality of events is detected;
	transition a second computer processor to a first sleep mode when the first activity timer expires, wherein the second computer processor consumes lower power in the first sleep mode compared with a non-sleep mode;

	store a first portion of the configuration of the second computer processor in a second memory linked to the second computer processor when the second timer expires;
store a second portion of a configuration of the second computer processor in a first memory linked to the first computer processor;	store, by the second computer processor, operating information indicating an operating state of the second computer processor in the second memory;	send a sleep signal and a location of the second memory where the operating information is stored, from the second computer processor to the first computer processor;
	after the operating information has been stored in the second memory and the second computer processor has sent the sleep signal and the location of the second memory to the first computer processor, transition the second computer processor to a second sleep mode;
turn off the power of [[a]] the second computer processor; and 
disable communication to the second memory when the second computer processor is in the second sleep mode.

Allowable Subject Matter
Claims 1, 2, 4, and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Miyata, US PGPub 2013/0201510, discloses a computer system comprising: a first module comprising a first memory; and a first system on chip (SOC) comprising a first micro-processor; a second module comprising: a second memory; and a second SoC comprising a 
Soliman et al., US PGPub 2017/0308148, discloses a PCI-e bus operatively connected to system components, wherein the second module is set to enter a sleep mode estate comprising: a first sleep mode; and a second sleep mode, wherein the second module is set to transition between the first sleep mode and the second sleep mode while the second module is in the sleep mode estate, and wherein the second SoC is set to: reduce a power state of the second module during the first sleep mode; and power off the second SoC during the second sleep mode.
However, neither Miyata nor Soliman, individually nor in combination, explicitly teach before the second module transitions to the second sleep mode, storing operating information indicating an operating state of the second SoC in the second memory, sending a sleep signal to the first module, and sending a location of the second memory where the operating information is stored to the first module, in combination with the remaining limitations as required by Claim 1.  
Claim 10 repeats the same limitations as recited in Claim 1, and is rejected accordingly.
Regarding Claim 12, Miyata discloses the power management system comprising: a first module and second module.  Soliman discloses wherein the second module is set to transition between a first sleep mode and a second sleep mode. 
However, neither Miyata nor Soliman, individually nor in combination, explicitly teach the second module comprising a voltage regulator electrically coupled to the first processor; a second DRAM electrically coupled to the voltage regulator; a third processor electrically 
Claims 2, 4, and 6-9, Claim 11, and Claims 13-15 depend on Claims 1, 10, and 12, respectively, and are allowed accordingly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Paul Yen/Primary Examiner, Art Unit 2186